

116 HR 4086 IH: Protection for Veterans’ Burn Pit Exposure Act of 2019
U.S. House of Representatives
2019-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4086IN THE HOUSE OF REPRESENTATIVESJuly 26, 2019Mr. Bilirakis (for himself and Mr. Ruiz) introduced the following bill; which was referred to the Committee on Veterans' Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Veterans Affairs to determine presumptions of service connection for
			 illnesses associated with open burn pits, and for other purposes.
	
 1.Short titleThis Act may be cited as the Protection for Veterans’ Burn Pit Exposure Act of 2019. 2.Determination of presumptions of service connection for illnesses associated with open burn pits (a)In general (1)Determination requiredNot later than 60 days after the date on which the Secretary of Veterans Affairs receives the results of a covered study, the Secretary shall make a determination whether a positive association exists between—
 (A)the exposure of humans to toxic airborne chemicals and fumes caused by open air burn pits and other airborne hazards; and
 (B)the occurrence of a diagnosed illness in humans. (2)Bases of determinationIn making a determination under paragraph (1), the Secretary shall consider—
 (A)whether the evidence is statistically significant, capable of replication, and able to withstand peer review demonstrating that there is positive association between the exposure and the occurrence of a diagnosed illness;
 (B)the results of a covered study; and (C)all other sound medical and scientific evidence available to the Secretary.
 (3)PresumptionIf the Secretary determines that a positive association exists between exposure and a diagnosed illness pursuant to paragraph (1), the Secretary shall prescribe regulations providing that—
 (A)a presumption of service connection is warranted for the illness covered by that determination if the illness first becomes manifest within the period, if any, prescribed in such regulations in a covered veteran; and
 (B)such covered veteran shall be presumed to have been exposed to toxic airborne chemicals and fumes caused by open burn pits unless there is conclusive evidence to establish that—
 (i)the covered veteran was not exposed to toxic airborne chemicals and fumes caused by open burn pits in the course of service in the Armed Forces described in subsection (c)(1); or
 (ii)the illness first became manifest prior to the covered veteran’s exposure. (4)SubmissionUpon the date on which the Secretary makes the determination under paragraph (1), the Secretary shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate an explanation of such determination.
				(b)Regulations
				(1)Proposed regulations
 (A)TimingIf the Secretary determines under subsection (a)(1) that a presumption of service connection is warranted for an illness, the Secretary shall, not later than 180 days after making such determination—
 (i)issue proposed regulations setting forth the determination; or (ii)submit the initial report under subparagraph (B).
 (B)ReportsIf the Secretary does not issue proposed regulations by the deadline established in subparagraph (A), the Secretary shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a report on the status of such proposed regulations. On a quarterly basis thereafter until the date on which the Secretary issues such proposed regulations, the Secretary shall submit to such committees an update on such status.
 (2)Final regulationsNot later than 180 days after the date on which the Secretary issues any proposed regulations under this subsection, the Secretary shall prescribe final regulations. Such regulations shall be effective on the date of issuance.
				(3)Presumption not warranted
 (A)PublicationIf the Secretary determines under subsection (a) that a presumption of service connection is not warranted for an illness, or proposes to remove a previously established presumption, the Secretary shall publish in the Federal Register a notice of that determination not later than 180 days after making the determination. The notice shall include an explanation of the evidence and scientific basis for that determination.
 (B)Removal of previous presumptionIf an illness already presumed to be service connected under this section is subject to a notice published under subparagraph (A), the Secretary shall issue proposed regulations removing the presumption for the illness not later than 180 days after publication of such notice.
 (4)Effect of removalWhenever the presumption of service connection for an illness under this section is removed under this subsection—
 (A)a veteran who was awarded compensation for the illness on the basis of the presumption before the effective date of the removal of the presumption shall continue to be entitled to receive compensation on that basis; and
 (B)a survivor of a veteran who was awarded dependency and indemnity compensation for the death of a veteran resulting from the illness on the basis of the presumption before that date shall continue to be entitled to receive dependency and indemnity compensation on that basis.
 (c)Effective date of benefit awardsThe effective date of any benefit awarded by reason of this section shall be determined in accordance with section 5110 of title 38, United States Code, but shall in no case be earlier than the effective date of the final regulations prescribed pursuant to subsection (b)(2).
 (d)DefinitionsIn this section: (1)The term covered study includes—
 (A)the study conducted by the National Academies of Sciences, Engineering, and Medicine titled Respiratory Health Effects of Airborne Hazards Exposures in the Southwest Asia Theater of Military Operations; and
 (B)any subsequent study conducted by the National Academies of Sciences, Engineering, and Medicine regarding the effects of exposure of humans to toxic airborne chemicals and fumes caused by open air burn pits and other airborne hazards.
 (2)The term covered veteran means a veteran who, on or after September 11, 2001— (A)was deployed in support of a contingency operation while serving in the Armed Forces; and
 (B)during such deployment, was based or stationed at a location where an open burn pit was used. (3)The term open burn pit means an area of land that—
 (A)is designated by the Secretary of Defense to be used for disposing of solid waste by burning in the outdoor air; and
 (B)does not contain a commercially manufactured incinerator or other equipment specifically designed and manufactured for the burning of solid waste.
					3.Access of the National Academies of Sciences, Engineering, and Medicine to information from the
 Department of DefenseUpon request by the National Academies of Sciences, Engineering, and Medicine (in this section referred to as the Academies), the Secretary of Defense shall provide to the Academies information in the possession of the Department of Defense that the Academies determine useful in performing a covered study, as that term is defined in section 2(d). Such information includes, at a minimum, all environmental sampling data relative to any location included in the study.
		